DETAILED ACTION 
Claims 15-30, submitted on November 8, 2021 and as amended herein below, are allowed.  
Examiner’s Amendment 
An examiner’s amendment to the record appears below.  In claim 25, the composition includes “an amnestic agent, an analgesic agent, and anti-salivation agent” (emphasis added), so a combination of these three ingredients is implicit.  For the same reason, claims 31-33 are not further limiting under 35 U.S.C. 112(d).  The claims have therefore been amended as follows.  
In claim 25, “, or a combination thereof” (including the comma) has been deleted.  
Claims 31-33 have been cancelled in their entirety.  
Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Withdrawn Rejections 
The rejection of claims 15-28 for double patenting as being unpatentable over US Patent No. 10,702,510 B2 is withdrawn because the terminal disclaimer submitted on November 9, 2021 has been accepted.  
The rejection of claims 25-28 under 35 U.S.C. 102(a)(1) as being anticipated by Sidell (J. Pharm. Sci. 60(8), 1224 (1971)) is withdrawn because claim 25 has been amended to require that the composition “further compris[es] an amnestic agent, an analgesic agent, and anti-salivation agent.”  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628